                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO


JESSICA ADAMS,

       Plaintiff,

       vs.                                                          No. CV 18-925 KG/GBW

C3 PIPELINE CONSTRUCTION,

       Defendant.


                                   ORDER OF REFERENCE

       In accordance with the provisions of 28 U.S.C. §§ 636(b)(1)(B), (b)(3), and Va. Beach

Fed. Sav. & Loan Ass’n v. Wood, 901 F.2d 849 (10th Cir. 1990), this case is referred to

Magistrate Judge Gregory B. Wormuth to conduct hearings, if warranted, and to perform any

legal analysis required to recommend to the Court an ultimate disposition of Plaintiff’s Rule 15

Motion to Correct the Name of Defendant C3 Pipeline and Request That Judgment Be Entered

Under the Corrected Name (Doc. 58).




                                           ______________________________
                                           UNITED STATES DISTRICT JUDGE
